Exhibit 10.134: Certain confidential information in this Exhibit 10.134 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.




DATED 3rd July
 
2008





(1) PAUL SMITH LIMITED


(2) INTER PARFUMS S.A.


(3) INTER PARFUMS INC.
 

 
LICENCE AGREEMENT
 
Cumberland Court
80 Mount Street
Nottingham NG1 6HH
United Kingdom
 
DX 10039 Nottingham 1
 
Direct Fax: +44 (0)115 859 9612
Switchboard: +44 (0)115 9369369
www.freethcartwright.co.uk


--------------------------------------------------------------------------------



CONTENTS
1.
DEFINITIONS AND INTERPRETATION
1
2.
GRANT
5
3.
VALIDATION
5
4.
COMMENCEMENT AND DURATION
5
5.
FINANCIAL PROVISIONS
6
6.
LICENSEE'S COVENANTS
8
7.
LICENSOR'S COVENANTS
9
8.
APPLICATION OF THE TRADEMARKS
10
9.
TITLE AND GOODWILL
11
10.
TRADE MARK REGISTRATIONS
11
11.
REGISTRATION OF PERMITTED USER
11
12.
DUTIES OF THE PARTIES
11
13.
QUALITY CONTROL AND APPROVAL PROCEDURES AND INTELLECTUAL PROPERTY RIGHTS
12
14.
MANUFACTURE OF THE LICENSED PRODUCTS
13
15.
ADVERTISING AND PROMOTION
13
16.
SALES PROMOTION AND DISTRIBUTION
14
17.
COMPLIANCE WITH APPLICABLE LAWS
15
18.
INDEMNITIES
15
19.
INFRINGEMENT
16
20.
DISCLOSURE AND CONFIDENTIALITY
16
21.
ASSIGNMENT
17
22.
SUB-LICENSING
19
23.
INSURANCE
20
24.
GUARANTEE PROVISIONS
20
25.
TERMINATION
20
26.
EFFECT OF TERMINATION
22
27.
SUPERVENING LAWS AND FORCE MAJEURE
23
28.
SEVERANCE
23
29.
THIRD PARTY RIGHTS
24
30.
MISCELLANEOUS
24
31.
LAW AND JURISDICTION
25
EXHIBIT A
26
 
The Countries where the Trademarks are currently registered in respect of
fragrances
26
EXHIBIT B
32
 
List of currently approved distributors
32


1

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made the 3rd day of  July 2008
 
 BETWEEN
 

(1)
PAUL SMITH LIMITED a corporation duly organised and existing under the laws of
England with registered number 1170719 whose registered office is at Riverside
Buildings Riverside Way Nottingham England (the "Licensor") and

 

(2)
INTER PARFUMS S.A. a corporation duly organised and existing under the laws of
France with its principal office at 4 Rond Point des Champs Elysees, 75008 Paris
(B350 219 382) (the "Licensee"); and

 

(3)
INTER PARFUMS INC. a corporation duly organised and existing under the laws of
Delaware with its principal office at 551, 5th Avenue New York NY 10176 (the
"Guarantor”)

 
INTRODUCTION
 
A.
The Licensor designs and manufactures quality clothing and accessories in the
United Kingdom and in other countries.

 
B.
The Licensor has the right to use and to license others to the Trademarks
consisting of "PAUL SMITH" and "PS PAUL SMITH" used alone and in a logo design
in the Territory which are (at the date of this Agreement) registered in respect
of fragrances in the United Kingdom and in the other countries specified in
Exhibit A.

 
C.
The Licensee manufactures and sells perfumes and fragrances throughout the
world.

 
D.
The Licensor and the Licensee had executed a former Licence agreement dated 4th
December 1998 whereby the Licensee is granted exclusive rights to manufacture,
advertise, distribute and sell fragrances under the “Paul Smith” trademarks. The
said agreement expires on 31st December 2011 and on the basis of which the
Licensor and the Licensee have reached an agreement regarding the renewal of the
former Licence Agreement of 4th December 1998.

 
E.
The Licensee wishes to continue to use the “Paul Smith” trademarks to
manufacture, advertise, promote and sell fragrances under the Trademarks in the
Territory.

 
F.
The Licensor is prepared to grant and the Licensee to take a licence in the
Territory to manufacture, advertise, promote and sell fragrances under the
Trademarks on the terms of this Agreement.

 
AGREEMENT
 
1.
DEFINITIONS AND INTERPRETATION 

 

 
1.1.
In this Agreement the following words and phrases shall have the following
meanings unless the context clearly requires otherwise:-

 
"Affiliated Distributor" distributors of the Licensee in which either the
Licensee or the Guarantor either holds more than [-----]1 of the share voting
rights or otherwise has effective control. 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.1.

1

--------------------------------------------------------------------------------



"Business" that part of the business of the Licensee which involves the
manufacture and/or distribution of the Licensed Products (or any part or parts
thereof).
 
"Business Day" shall mean any day which is not a Saturday not a Sunday and not a
recognised public holiday in either the Licensor's or the Licensee's country.
 
"Calendar Half" shall mean a six monthly period commencing on the first day of
either of the months of January or July in any year.
 
"Calendar Quarter" shall mean a three monthly period commencing on the first day
of each of the months of January, April, July and October in every Contract
Year.
 
"Commencement Date" means the date on which this Agreement comes into force as
stated in Clause 4.1.
 
"Contract Year" shall mean each of the following years:-
    
First Contract Year:-
 
The period from 1 January 2011 to 31 December 2011
 
Second Contract Year:-
 
The period from 1 January 2012 to 31 December 2012
 
Third Contract Year:-
 
The period from 1 January 2013 to 31 December 2013
 
Fourth Contract Year:-
 
The period from 1 January 2014 to 31 December 2014
 
Fifth Contract Year:-
 
The period from 1 January 2015 to 31 December 2015
 
Sixth Contract Year:-
 
The period from 1 January 2016 to 31 December 2016
 
Seventh Contract Year:-
 
The period from 1 January 2017 to 31 December 2017
 
"Force Majeure" means any circumstances not foreseeable at the date of this
Agreement and not within the reasonable control of the party in question
including, strikes, lockouts, shortages of labour or raw materials, civil
commotion, riot, invasion, war, threat of or preparation for war, fire,
explosion, storm, flood, earthquake, subsidence, epidemic or other natural
physical disaster.
 
"Intellectual Property Rights" means all copyrights, registered and unregistered
design rights, patents, trademarks and all other rights.
 
"Licensed Products" means Products sold or offered for sale under or by
reference to the Trademarks pursuant to this Agreement.

2

--------------------------------------------------------------------------------


 
"Minimum Royalty" shall mean:-
 
(a) in the First Contract Year, a Royalty of at least [-----]2  Euro;
 
(b) in the Second Contract Year, a Royalty of at least [-----]3 Euro;
 
(c) in the Third Contract Year, a Royalty of at least [-----]4  Euro;
 
(d) in the Fourth Contract Year, a Royalty of at least [-----]5 Euro;
 
(d) in the Fifth Contract Year, a Royalty of at least [-----]6 Euro;
 
(e) in the Sixth Contract Year, a Royalty of at least [-----]7  Euro; and
 
(f) in the Seventh Contract Year, a Royalty of at least [-----]8 Euro.
 
"Proprietors" means Paul Smith Group Holdings Limited (a company incorporated in
England with registered number 5534862), Paul Smith Limited (a company
incorporated in England with registered number 1170719) and any subsidiary (as
defined in section 736 Companies Act 1985) of any such company.
 
"Products" shall mean men’s and women’s and children's fragrances and cosmetics
and related display, packaging and promotional materials.
 
"Royalty" means the royalty payable by the Licensee to the Licensor under clause
5.1 of this Agreement.
 
"Territory" shall mean the world.
 
"Term" shall mean the term of this Agreement being the period of seven years
commencing on 1 January 2011 and expiring on 31 December 2017.
 
"Trademarks" shall mean the trademarks "PAUL SMITH" and "PS PAUL SMITH" and in
each case used with such other additional word or words as may be approved by
the Licensor in writing from time to time.
 
"Turnover" shall mean aggregate gross sales of each of the Licensed Products
sold by the Licensee (or, if the price of any Licensed Product re-sold by an
Affiliated Distributor shall be higher than the price at which the Licensed
Product was sold to the Affiliated Distributor by the Licensee then the
aggregate sales of each such Licensed Product sold by the Affiliated
Distributors shall be substituted for the gross sales of such Licensed Products
by the Licensee to the Affiliated Distributors) and/or its sub-licensees to
customers in the Territory (whether by wholesale or retail and including sales
to the Licensor and its licensees) less:-
 

--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.2.
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.3.
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.4.
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.5.
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.6.
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.7.
8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.8.

3

--------------------------------------------------------------------------------


 

(a)
actual trade discounts and other discounts approved of in writing by the
Licensor and allowed to customers (but excluding early settlement discounts);

 

 
(b)
returns and credits actually granted to customers (but excluding bad debts);

 

 
(c)
any commodity or consumption taxes imposed on the Licensee or (as the case may
be) the Affiliated Distributors by any Government within the Territory in
respect of the Licensed Products; and

 

 
(d)
shipping and insurance costs borne by the Licensee or (as the case may be) the
Affiliated Distributors in the supply of the Licensed Products to their
customers.

 

 
1.2.
In this Agreement (except where the context otherwise requires):

 

 
1.2.1.
any reference to a Recital, Clause or Schedule is to the relevant Recital,
Clause or Schedule of or to this Agreement and any reference to a sub-clause or
paragraph is to the relevant sub-clause or paragraph of the Clause or Schedule
in which it appears;

 

 
1.2.2.
references to “this Agreement” mean this agreement as amended, varied,
supplemented, modified or novated from time to time and include the Schedules;

 

 
1.2.3.
the index and clause headings are included for convenience only and shall not
affect the interpretation of this Agreement;

 

 
1.2.4.
use of the singular includes the plural and vice versa;

 

 
1.2.5.
use of any gender includes the other genders;

 

 
1.2.6.
any reference to “persons” includes natural persons, firms, partnerships,
companies, corporations, associations, organisations, governments, states,
foundations and trusts (in each case whether or not having separate legal
personality);

 

 
1.2.7.
the words “subsidiary” and “holding company” have the meanings given to them by
section 736 of the Companies Act 1985;

 

 
1.2.8.
any reference to a person being an “associate” of another shall be interpreted
in accordance with section 435 of the Insolvency Act 1986, and a person shall be
regarded as “connected” or “associated” with any person which is an associate of
his and with any company of which any director is an associate of his;

 

 
1.2.9.
any reference to a statute, statutory provision or subordinate legislation
(“legislation”) shall (except where the context otherwise requires) be construed
as referring to such legislation as amended and in force from time to time and
to any legislation which re-enacts or consolidates (with or without
modification) any such legislation;

 

 
1.2.10.
any reference to “the Licensee” shall, where the context so admits, be deemed to
include any sub-licensee of the Licensee;

 

 
1.2.11.
any reference to an English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
deemed to include a reference to what most nearly approximates in that
jurisdiction to the English legal term; and

 
4

--------------------------------------------------------------------------------


 

 
1.2.12.
any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms.

 

 
1.3.
The Schedules and Recitals form part of this Agreement and shall have effect as
if set out in full in the body of this Agreement and any reference to this
Agreement includes the Schedules and Recitals.

 
2.
GRANT

 

 
2.1.
The Licensor hereby grants to the Licensee for the term of this Agreement:-

 

 
2.1.1.
the right to manufacture, advertise, promote, sell and distribute the Products
under the Trademarks in the Territory; and

 

 
2.1.2.
the right to use the Trademarks only in connection with the foregoing right.

 

 
2.2.
This Licence is an exclusive licence throughout the Territory with respect to
the Licensed Products and, subject to clause 2.3, below neither the Licensor
itself nor any third party licensed by the Licensor shall have the right to
advertise, promote, manufacture, sell or distribute, nor cause the advertising,
promotion, manufacture of, sale or distribution of any items or material
directly competitive with any Licensed Product within the Territory other than
the resale of the Licensed Products by the Licensor of Licensed Products
purchased from the Licensee or any Affiliated Distributor or any sub-licensee of
the Licensee.

 

 
2.3.
The Licensor may itself promote or licence others to promote the Products under
the Trademarks in the Territory in the last [-----]9 of the term of this
Agreement (however terminated).

 

 
2.4.
New lines of Licensed Products (including without limitation a line of Licensed
Products for children) shall be launched for commercial sale at such times as
may be mutually agreed between the Licensor and the Licensee.

 

 
2.5.
No other rights under the Trademarks or in relation to the Licensor’s designs
are granted to the Licensee.

 
3.
VALIDATION

 
Each party to this Agreement shall at its own expense do all things appropriate
to its status as Licensor or as Licensee and necessary for the purpose of
rendering this Agreement valid and enforceable.
 
4.
COMMENCEMENT AND DURATION

 

 
4.1.
Unless sooner terminated by clause 25, this Agreement shall continue in force
from 1 January 2011 to the expiry of the Term.

 

 
4.2.
The Licensee shall notify the Licensor before the end of the [-----]10  whether
or not it wishes to attempt to negotiate a renewal of this Agreement upon its
expiry.

 

--------------------------------------------------------------------------------

9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.9.

5

--------------------------------------------------------------------------------


 

5.
FINANCIAL PROVISIONS

 

 
5.1.
Royalty

 
In each Contract Year of the Term the Licensee shall pay to the Licensor a
royalty of whichever shall be the greater of:-
 
5.1.1.      the Minimum Royalty; and
 
5.1.2.      a royalty of [-----]11of the Turnover for the relevant Contract
Year.
 

 
5.2.
Sales of Licensed Products by the Licensee to the Licensor and its subsidiaries,
franchisees and licensees will be included within the calculation of the
Royalty.

 

 
5.3.
The Licensee shall within [-----]12 of the end of each Calendar Quarter in every
Contract Year pay to the Licensor whichever shall be the higher of the Minimum
Royalty or the Royalty payable to the Licensor by reference to the Turnover
during the immediately preceding Calendar Quarter. In calculating the Royalty
payable under this Agreement, the sales price of the Licensed Products shall be
based upon the invoiced normal wholesale selling price to unconnected third
parties.

 

 
5.4.
Reports

 

5.4.1.
Within [-----]13 of the end of each Calendar Quarter in every Contract Year the
Licensee shall deliver to the Licensor a written statement of the quantity of
the Licensed Products and other goods sold during the immediately preceding
Calendar Quarter by the Licensee, its Affiliated Distributors and sub-licensees;
the respective prices charged and any discount allowed; the Turnover; the
Royalty due and any other particulars the Licensor may require.

 

5.4.2.
Within [-----]14 of the end of each Calendar Half in every Contract Year, the
Licensee shall deliver to the Licensor a true and complete statement in writing
of all amounts spent by the Licensee in advertising the Licensed Products in the
immediately preceding Calendar Half.

 

 
5.5.
Records

 

 
5.5.1.
The Licensee shall keep at its usual place of business books of account relating
exclusively to the sales of the Licensed Products and containing such true
entries complete in every particular as may be necessary or proper for enabling
the amount of the Royalty and other payments reserved by this Agreement to be
conveniently ascertained;

 

--------------------------------------------------------------------------------

10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.10.
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.11.
12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.12.
13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.13.
14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.14.
 
6

--------------------------------------------------------------------------------


 

 
5.5.2.
Within [-----]15of the end of each Contract Year if requested by the Licensor,
the Licensee must deliver to the Licensor a written statement certified by its
auditors (“Auditor’s Certificate”) of the aggregate Turnover of the Licensed
Products and other goods sold or otherwise disposed of by the Licensee, its
Affiliated Distributors and sub-licensees in that period and the payments due
for that Contract Year under sub-clause 5.1. In the event that the Auditor’s
Certificate shows that the payments made for the Contract Year covered by the
Auditor’s Certificate are less than the payment due for that period under
sub-clause 5.1, then the Licensee shall pay to the Licensor within [-----]16 of
delivery of an invoice from the Licensor for an amount equivalent to the
difference between the Royalty paid and the payment due together with compound
interest at the rate referred to in clause 5.6 below from the date the
underpayment should have been made until the date of actual payment.

 

 
5.5.3.
The Licensor, or any other person authorised by the Licensor, is entitled to
inspect the Licensee’s records during normal business hours and to take away
copies in order to verify the information provided by the Licensee. This right
of inspection shall remain in effect for a period of one year after termination
of this Agreement.

 

 
5.5.4.
If the Licensee has understated the Royalty due then the Licensee shall
immediately pay to Licensor the additional Royalty due, plus interest at the
rate described in sub-clause 5.6. If the Licensee has failed to deliver a
statement as required by sub-clause 5.5.2 or has understated the Royalty due by
more than [-----]17 then the cost of the inspection must be paid for by the
Licensee, otherwise the Licensor must bear the cost.

 

 
5.6.
If any payment of the Royalty due to the Licensor is not made within
[-----]18 of the due date, interest will accrue on the full amount outstanding
at the rate of [-----]19 the base rate published by the Bank of England (or if
such rate of interest shall cease to be published an alternative interest rate
selected by the Licensor in its discretion) from time to time, from the due date
until the date of actual payment. Partial payments are applied first against
interest accrued to the date of payment and any balance against the amount
outstanding.

 

 
5.7.
Authority to make Payment

 
If at any time during the continuation of this Agreement the Licensee is
prohibited from making any of the payments reserved under this Agreement without
appropriate authority then the Licensee will promptly inform the Licensor of
such prohibition and commence and diligently pursue all necessary steps to
secure from the appropriate authority permission to make the said payments and
pending the obtaining of such permission shall place all payments to be made
hereunder in an interest bearing bank account from which withdrawals may be made
within a period of 30 days without loss of interest and will pay all such
payments together with interest earned thereon to the Licensor within seven days
of receiving such permission.

--------------------------------------------------------------------------------

15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.15.
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.16.
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.17.
18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.18.
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.19.

7

--------------------------------------------------------------------------------


 

 
5.8.
Place and Currency of Payment

 

   
All sums due and payable hereunder shall be payable in London in Euro to a bank
account to be advised by the Licensor.

 

 
5.9.
Rate of Exchange

 
For the purpose of calculating the Turnover, any payments received by the
Licensee in a different currency will be thereafter converted into Euro or
Sterling currency with reference to the rate of exchange of the Licensee's bank
on the day when each individual payment is received into the Licensee's account
with the said bank.
 

 
5.10.
Taxes

 
All payments to be made by the Licensee under this Agreement are exclusive of
Value Added Tax (if applicable), consumption tax or other sales tax, or customs
duty which shall where appropriate be payable by the Licensee in addition.
 

 
5.11.
Withholdings

 
All payments to be made by the Licensee under this Agreement shall be paid free
and clear of any deductions, withholdings for or on account of tax, set offs or
counterclaims whatsoever, except any deduction or withholding which is required
by law. Any taxes levied by any government upon the payments to be made by the
Licensee to the Licensor pursuant to this Agreement and required to be withheld
by the Licensee from such payments shall be borne by the Licensor and shall be
withheld and paid by the Licensee to the appropriate authority. The Licensee
shall supply the Licensor promptly after each tax payment official tax receipts
and or other evidence of payment issued by the appropriate tax authorities.
 
6.
LICENSEE'S COVENANTS

 
The Licensee covenants with the Licensor during the term of this Agreement
unless specifically provided:
 

 
6.1.
Supplies to the Licensor

 
If requested by the Licensor, to supply Licensed Products to the Licensor and
its subsidiaries and international franchisees and other licensees for re-sale
inside the Territory. Supplies of the Products to the Licensor and its
subsidiaries and franchisees shall be at the Licensee's normal wholesale prices
less a discount of [-----]20 The Licensor shall be entitled to set off and
deduct from payments due to the Licensee for Licensed Products supplied by the
Licensee to the Licensor, all amounts of Royalty due from the Licensee to the
Licensor or on any other account under this Agreement.
 

 
6.2.
Reputation

 
To ensure that all presentations and any dealings with third parties reflect the
standards and image associated with the “Paul Smith” name and that the conduct
of the Licensee shall in no way reduce or diminish the reputation, image and
prestige of the Trademarks or of products sold under or by reference to the
“Paul Smith” name.
 

--------------------------------------------------------------------------------

20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.20.

8

--------------------------------------------------------------------------------


 

 
6.3.
Personnel

 

 
6.3.1.
The Licensee shall appoint a dedicated senior executive acceptable to the
Licensor to oversee all aspects of the licence granted by this Agreement and the
arrangements between the Licensor and the Licensee. The dedicated senior
executive will liaise with the Licensor and will spend the majority of his
working time on such business.

 

 
6.3.2.
The Licensee shall also appoint the following full time personnel who are
acceptable to the Licensor:-

 
a product/design manager (with suitable support);
 
and such other personnel that are jointly agreed between the parties and
considered necessary from time to time.
 

 
6.4.
Independent Contractor and Risk

 
All aspects of the manufacture, distribution and sale of the Licensed Products
by the Licensee shall be at the risk and responsibility and for the account of
the Licensee. The Licensee shall act as an independent contractor and the
Licensor shall not be responsible for any breach by the Licensee of any
obligations imposed by law on the Licensee in its capacity as an employer or as
manufacturer, distributor and/or seller of the Licensed Products. The Licensee
shall indemnify the Licensor against all actions, claims, demands, costs,
charges and expenses arising out of or in connection with the manufacture, use
or sale of the Licensed Products made by or for the Licensee.
 

 
6.5.
Information

 
To keep the Licensor informed of all laws, orders or regulations made at any
time by any government or any public or local authority within the Territory in
any way affecting or, in the Licensee's opinion likely to affect, the terms of
this Agreement or the manufacture or sale of the Licensed Products in the
Territory. In particular, but without limitation, the Licensee shall inform the
Licensor of any country where registration of this Agreement or any registered
user agreement is required or desirable.
 
    6.6.         Takeover
 
That within [-----]21  of the happening of such an event, the Licensee will give
notice to the Licensor of the acquisition of [-----]22 or more of any of the
share voting rights in the Licensee by any person firm or corporation or group
of persons firms or corporations acting in concert directly or indirectly.
 

 
6.7.
Samples

 
The Licensee shall provide free of charge to the Licensor samples of the
Licensed Products upon the Licensor’s request for the Licensor’s international
press offices.
 
7.
LICENSOR'S COVENANTS

 
The Licensor covenants with the Licensee:
 

 
7.1.
Provide Technical Information

 

   
To supply to the Licensee such information, so far as it is available to the
Licensor, as is necessary to enable the Licensee to manufacture or sell the
Licensed Products to the best advantage.

 

--------------------------------------------------------------------------------

21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.21.
22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.22.
 
9

--------------------------------------------------------------------------------


 

 
7.2.
Meetings

 

   
A representative of the Licensor shall meet with executive officers of the
Licensee at least twice in each Contract Year in London and or Paris to inform
the Licensee of developments within the Licensor’s business and of its designs
for its other product ranges and to suggest to the Licensee themes and ideas for
the development of the Licensed Products and for the advertisement and promotion
of the Licensed Products.

 

   
The Licensee shall bear the reasonable travelling (First Class air fares for
Directors of the Licensor ; Business Class for other employees and consultants
of the Licensor) and subsistence costs of the Licensor’s representative
attending such meetings in pursuance of this covenant and of any other meetings
arranged between the representatives of the Licensor and of the Licensee.

 

 
7.3.
Personal Appearances

 
The Licensor shall procure the personal appearance of Sir Paul Smith (during his
life) at a limited number of events to be agreed between the parties provided
that the time and place of such appearance shall have previously been confirmed
by the Licensor. The Licensee shall bear the reasonable travelling (First Class
air fares for Directors of the Licensor ; Business Class for other employees and
consultants of the Licensor) and subsistence costs of the Licensor’s
representatives attending such events in pursuance of this covenant.
 
8.
APPLICATION OF THE TRADEMARKS

 

 
8.1.
All Products made and/or sold by the Licensee and any sub-licensee of the
Licensee under this Agreement shall carry one of the Trademarks. The Licensee
shall comply strictly with the directions of the Licensor and of the Proprietors
regarding the form and manner of the application of the Trademarks which shall,
unless the Licensor agrees otherwise in writing conform to the following
principles:-

 

 
8.1.1.
The general style of the marking shall conform with that developed and adopted
by the Licensor;

 

 
8.1.2.
Each Licensed Product shall bear one of the Trademarks in such place as shall
have been approved in writing by the Licensor but not anywhere else; and

 

 
8.1.3.
The markings shall comply with the applicable laws of the Territory where the
Licensed Products are to be sold.

 
Subject to the above principles the final decision on the form of any marking on
Licensed Products shall be made by the Licensor and the Proprietors after
consultation with the Licensee.
 

 
8.2.
Apart from one of the Trademarks, no other trade mark or logo may be affixed to
Licensed Products in any form whatsoever. The Licensee must not use in its
business any other trade mark confusingly similar to the Trademarks and must not
use the Trademarks or any word confusingly similar to the Trademarks as or as
part of its corporate or trading name.

 
10

--------------------------------------------------------------------------------


 

 
8.2.1.
Except as otherwise expressly provided in this Agreement, to make no other use
of or claim any right in the Trademarks or any of the other trademarks owned or
used by the Licensor or the Proprietors and not to use the Trademarks on any
goods not being Licensed Products.

 
9.
TITLE AND GOODWILL

 

 
9.1.
The Licensee acknowledges that the Proprietors are the owners of the Trademarks
and the Licensee shall not dispute or challenge the validity of the Trademarks,
or the rights of either the Proprietors or of the Licensor to the Trademarks,
during the term of this Agreement.

 

 
9.2.
Any goodwill derived from the use by the Licensee of the Trademarks accrues to
the Licensor and the Proprietors. The Licensor may at any time call for a
confirmatory assignment of that goodwill and the Licensee must immediately
execute it.

 

 
9.3.
No warranty expressed or implied is given by the Licensor or the Proprietors
with respect to the validity of the Trademarks.

 
10.
TRADE MARK REGISTRATIONS

 

 
10.1.
The Licensee must not apply for or obtain registration of the Trademarks for any
goods or services in any country.

 

 
10.2.
The Licensee must not apply for or obtain registration of any trade or service
mark in any country which consists of or comprises the words “Paul Smith” or
“PS” or any confusingly similar word or words.

 
11.
REGISTRATION OF PERMITTED USER

 

 
11.1.
The Licensee shall co-operate with the Licensor and the Proprietors in making
application to the Registrar of Trade Marks or any equivalent official or body
in each country in the Territory for either the registration of this Agreement
as a licence or the registration of the Licensee as a registered user of the
Trademarks in respect of each registration included in this Licence where the
specification of goods for that registration includes any of the Products.

 

 
11.2.
The Licensee shall at the Licensor’s request execute and deliver to the Licensor
a document which enables the Licensor to cancel any registration of this
Agreement as a Licence or the Licensee as a registered user.

 
12.
DUTIES OF THE PARTIES

 

 
12.1.
The Licensee must not do or omit to do anything to diminish the rights of the
Licensor or of the Proprietors in the Trademarks or impair any registration of
the Trademarks.

 

 
12.2.
The Licensee shall provide, at the request of the Licensor or of any of the
Proprietors, all necessary assistance in maintaining any registration or
prosecuting any applications for registration in respect of the Trademarks.

 

 
12.3.
The Licensee must promptly notify the Licensor of any attack on the validity of
any registration of the Trademarks.

 

 
12.4.
The Licensee shall abide by regulations and practices in force or use in the
Territory in order to safeguard the Licensor’s and the Proprietors’ rights in
the Trademarks.

 
 
 

--------------------------------------------------------------------------------

 
 

 
12.5.
In the event that any Government approval is required for this Agreement in any
country in the Territory or the country of the Licensee, the Licensee shall
obtain such approval prior to the Commencement Date and shall provide the
Licensor with a certified copy of such approval together with a translation in
English.

 
13.
QUALITY CONTROL AND APPROVAL PROCEDURES AND INTELLECTUAL PROPRETY RIGHTS

 

 
13.1.
Representatives of the Licensor and of the Licensee shall work with each other
to develop new lines of the Licensed Products once in each Calendar Half.

 

 
13.2.
The Licensor shall approve all aspects of each of the Licensed Products
(including, without limitation, the smell, look and feel of the Licensed
Products and of all display items, packaging and related items) before a
Licensed Product is offered for sale.

 

 
13.3.
The Licensed Products manufactured by or for the Licensee and any sub-licensee
of the Licensee shall be of the best quality and shall use only the best quality
materials and components.

 

 
13.4.
The Licensee shall ensure that all Licensed Products manufactured by or for the
Licensee and/or any sub licensee of the Licensee shall be strictly in accordance
with the designs and specifications previously approved in writing by the
Licensor and using only such materials as the Licensor or its designated agent
shall have approved in writing.

 

 
13.5.
As required by the Licensor, the Licensee shall make available for the
Licensor's inspection at no cost to the Licensor specimen samples of each type
of Licensed Product (including, without limitation, packaging and related items)
as manufactured by or for the Licensee and any sub-licensee of the Licensee
immediately prior to each line of Licensed Products being offered for sale and,
if requested by the Licensor to cease to sell of offer for sale or permit the
sale or offering for sale of any Licensed Product whose sample supplied to the
Licensor is not, in the opinion of the Licensor, of satisfactory quality.

 

 
13.6.
The Licensee shall ensure that all Licensed Products submitted for inspection
are selected at random and are made by the ordinary production methods.

 

 
13.7.
The Licensor or any other person authorised by the Licensor shall, at its own
expense, have access during normal business hours to any of the Licensee’s
premises and the premises of any sub licensee of the Licensee used for the
manufacture, storage, packing and distribution of Licensed Products to inspect
samples and the methods of manufacture, storage, packing and distribution. The
Licensor shall also be entitled to remove a reasonable number of samples at no
cost during any such inspection.

 

 
13.8.
The Licensee shall not sell, market, distribute or use for any purpose, or
permit any third party to sell, market, distribute or use for any purpose, any
Products which are not approved by the Licensor pursuant to sub-clause 13.2 or
which are damaged or defective.

 

 
13.9.
Wherever in this Agreement terms, documents, materials and/or proposals are
submitted by one party to another unless specifically stated to the contrary the
party who receives such submission shall have twenty days after receipt to
approve or disapprove such submission. If the party timely disapproves such
submission the disapproving party shall notify the other party of its
disapproval. In the event that the receiving party neither approves nor
disapproves the submission in a timely manner the submission shall be deemed
approved.

 
12

--------------------------------------------------------------------------------


 

 
13.10.
The Licensee shall hold, as bare trustee for the Licensor all Intellectual
Property Rights of the Licensee in the Licensed Products (including, without
limitation any Intellectual Property Rights in the Licensed Products arising in
the future) and their constituent parts and at the Licensor’s request to assign
such Intellectual Property Rights to the Licensor without compensation.

 

 
13.11.
If the Licensee commissions, engages or employs any third party to create or
originate any materials or work in connection with this Agreement in relation to
which Intellectual Property Rights may be created, the Licensee shall procure
that such third party will execute and deliver to the Licensor prior to any such
works or materials being created a properly executed letter from such third
party in the form set out in the draft letter annexed to this Agreement or in
such other form as may be notified by the Licensor.

 
14.
MANUFACTURE OF THE LICENSED PRODUCTS

 

 
14.1.
The Licensee shall manufacture the Licensed Products at the Licensee's own
factories or at factories which have been approved in writing by the Licensor
and whose quality standards are no less than those of the Licensee.

 

14.2.
The Licensee may not sub-contract the manufacture of the Licensed Products
without the prior consent in writing of the Licensor.

 

14.3.
The Licensee shall not use any person to manufacture the Licensed Products that
might damage or bring into disrepute the good name of the Licensor and the
Licensee shall, if required to do so by the Licensor cease or refrain from using
any manufacturer of the Licensed Products which fails to meet the quality
standards from time to time of the Licensor.

 

14.4.
The Licensee shall ensure that the Licensee has adequate personnel in place to
supervise and ensure the efficient operation of the manufacture of the Licensed
Products wherever that may take place.

 
15.
ADVERTISING AND PROMOTION

 

 
15.1.
At the commencement of each Calendar Half the Licensee shall submit to the
Licensor for approval a marketing plan and a media plan in respect of the
Licensed Products together with evidence of expenditure on the marketing and
promotion of the Licensed Products in the immediately preceding Calendar Half. 

 

 
15.2.
The Licensee shall supply to the Licensor at the commencement of each Calendar
Half free of charge specimen samples of all labels, brochures, advertisements,
stationery, packaging, publicity and other materials relating to the use of the
Trademarks by the Licensee and the Licensee shall not use any such material
until the Licensor or its designated agent has certified its approval in
writing.

 

 
15.3.
All artwork for advertisements shall be provided by the Licensor to the Licensee
at the Licensor's normal commercial rates.

 

 
15.4.
The Licensee shall not appoint or replace an advertising agency in respect of
the Licensed Products without the consent in writing of the Licensor.

 

 
15.5.
The Licensee shall, together with its distributors, to spend in each Contract
Year not less than [-----]23 of the Turnover in that Contract Year in
advertising the Licensed Products throughout the Territory. For the purpose of
this clause the word "advertising" shall include gifts with purchase, point of
sale items and the cost of producing and placing advertisements but shall
exclude the cost of promotional staff in stores.

--------------------------------------------------------------------------------

23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.23.
 
13

--------------------------------------------------------------------------------


 
16.
SALES PROMOTION AND DISTRIBUTION

 

 
16.1.
The Licensee shall use its best endeavours to achieve maximum sales of the
Licensed Products, to confirm to customers orders for the Licensed Products
passed to it by the Licensor and generally to expand the distribution of the
Licensed Products in the Territory.

 

 
16.2.
The Licensee shall:-

 

 
16.2.1.
arrange for the Licensed Products to be manufactured on commercial scales to
ensure that stockists of the Licensed Products are adequately stocked with
Licensed Products to ensure that sales of the Licensed Products are maximised;

 

 
16.2.2.
meet the demand for the Licensed Products in the Territory;

 

 
16.3.
The Licensee shall sell the Licensed Products only through high quality retail
outlets approved in writing by the Licensor as appropriate to the Licensor’s
standing as an international designer.

 

 
16.4.
The Licensee shall submit a proposal in writing to the Licensor for any new
sales outlet and the Licensor shall either signify its approval or rejection
within [-----]24of the receipt of the Licensee’s proposal.

 

 
16.5.
The Licensee shall not sell to any particular outlet to which the Licensor
objects on any ground whatsoever including (but without prejudice to the
generality of the foregoing) that the style of the operation of any of the
outlets does not conform with the standards associated with the Trademarks.

 

 
16.6.
The Licensee shall distribute the Licensed Products in accordance with a
distribution policy previously agreed in writing by the Licensor at the
commencement of each Calendar Half. In particular, but without limitation:-

 

 
16.6.1.
the Licensee shall not appoint any distributor of the Licensed Products without
the Licensor’s prior written approval. A list of distributors currently approved
by the Licensee is at Exhibit B;

 

 
16.6.2.
during the process of approving a distributor, the Licensee may be required to
arrange meetings between the proposed distributor and representatives of the
Licensor and assist the approval process;

 

 
16.6.3.
the Licensee shall not enter into an agreement with any distributor until the
terms of the proposed agreement have been presented to the Licensor for approval
and confirmed in writing as being satisfactory;

 

 
16.6.4.
the Licensor may insist that in selected areas within the Territory the
appointed distributor appoints dedicated sales personnel in respect of the
Licensed Products. These dedicated sales personnel shall be recommended to dress
in Paul Smith clothing;

--------------------------------------------------------------------------------

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.24.
 
14

--------------------------------------------------------------------------------


 

 
16.6.5.
distributors of the Licensed Products may be required to have a dedicated
telephone line solely for the Licensed Products and a separate stationery for
the distribution of the Licensed Products (the Licensor shall assist in the
design of the stationery);

 

 
16.6.6.
the Licensee shall use its best endeavours to ensure that each appointed
distributor of the Licensed Products shows the Licensed Products in an
appropriate showroom and ideally in an separate room or area to where the
products of any other manufacturer or the Licensee’s other products are
displayed.

 

 
16.6.7.
insofar as it shall be lawful for the Licensee to do so, the Licensee shall use
its best endeavours to seek to minimise the parallel trading by distributors of
and other dealers in the Licensed Products from one country or territory within
the Territory to another. In particular, but without limitation, and insofar as
it shall be lawful for the Licensee to do so, the Licensee shall not, in any
period of time, supply to any distributor or other dealer appointed to
distribute or deal in the Licensed Products in a particular country or other
territory a quantity of the Licensed Products in excess of the Licensee's
realistic estimate of the maximum demand for the Licensed Products in that
country or territory for that period;

 

 
16.6.8.
the Licensee shall cease to distribute the Licensed Products through any
distributor that the Licensor shall require the Licensee to cease to deal with
(even though the distributor has previously been approved by the Licensor in
accordance with the provisions of this clause 16).

 

16.7.
The Licensee shall exploit the Licensed Products on an arm’s length bona fide
commercial basis and not in any circumstances to dispose of the Licensed
Products to any outlet in respect of which it has any interest or ownership save
at the usual commercial wholesale rates.

 
17.
COMPLIANCE WITH APPLICABLE LAWS

 
Each Licensed Product distributed by the Licensee under this Agreement shall
comply with all applicable laws and regulations of governmental or other
competent authorities in the Territory from time to time, and any established
industry standards in the Territory and be safe for the use for which the same
are intended.
 
18.
INDEMNITIES

 
The Licensee shall indemnify the Licensor against all claims, liabilities and
expenses arising out of:-
 

 
18.1.
the Licensee’s activities under this Agreement or out of defects (whether
obvious or hidden) in any Licensed Products manufactured, promoted, distributed
or sold by the Licensee in the Territory or arising from personal injury or any
infringement of any rights of the Licensor or of any third party by the
manufacture, sale, possession or use of the Licensed Products by the Licensee or
the Licensee’s failure to comply with all applicable laws and regulations;
and/or 

 

 
18.2.
any claim made against the Licensor by any agent, distributor, sub-licensee or
former agent, distributor or sub-licensee of the Licensee for compensation,
indemnity, commission or other payments due to such person.

 
15

--------------------------------------------------------------------------------


 

19.
INFRINGEMENT

 

 
19.1.
The Licensee must promptly notify the Licensor of any actual or suspected
infringement within the Territory of the Trademarks or of any other rights of
the Licensor that comes to its attention (“Infringement”).

 

 
19.2.
The Licensee will co-operate fully with the Licensor in taking all steps
required by the Licensor, in its sole discretion in connection with any
Infringement, including legal proceedings in the name of the Licensor or in the
joint names of the Licensor and the Licensee. The Licensor will be responsible
for the cost of any legal proceedings it requires, and is entitled to any
damages, account of profits and/or awards of costs recovered. The Licensee must
use its best endeavours to assist the Licensor in any legal proceedings relating
to any Infringement.

 

 
19.3.
If the Licensor elects not to take proceedings in respect of any Infringement
the Licensee shall have the right but not the obligation to take such
proceedings in the name of the Licensor on giving the Licensor an indemnity as
to costs. The Licensee shall be responsible for the costs of any such legal
proceedings requires and is entitled to any damages, account of profits and/or
award of costs recovered.

 

 
19.4.
In the event of a third party commencing litigation against the Licensee for
infringement arising out of the use by the Licensee in accordance with the terms
of this Agreement of the Trademarks in any country in which the Trademarks are
registered trademarks in respect of the Products the Licensor shall indemnify
and hold harmless the Licensee against any out of pocket expenses (including
reasonable attorney’s fees) directly incurred by the Licensee arising our of/or
related to the use by the Licensee of the Trademarks in accordance with the
terms of this Agreement in the marketing distribution and/or sale of the
Licensed Products in those countries subject to the following conditions;-

 

 
19.4.1.
The Licensee must promptly notify the Licensor in writing of any allegation of
infringement;

 

 
19.4.2.
The Licensee must make no admission without the Licensor’s written consent; and

 

 
19.4.3.
The Licensee must at the Licensor’s request allow the Licensor to conduct and if
it decides to settle all negotiations and litigation and must give the Licensor
all reasonable assistance.

 
20.
DISCLOSURE AND CONFIDENTIALITY

 

 
20.1.
If the Licensee or any of its subsidiaries, associates, employees, agents or
advisers receive confidential, secret or any proprietary information of the
Licensor under this Agreement the Licensee shall keep the same confidential and
not at any time after such receipt disclose, divulge or communicate the same to
any person other than (i) its officers or employees and (ii) persons engaged by
the Licensee to manufacture Licensed Products for it or on its behalf for sale
by the Licensee where necessary for performance of its obligations and in
pursuance of its rights under this Licence.

 

 
20.2.
The obligations of confidentiality set out in sub-clause 20.1 will not extend to
information acquired by the Licensee which it can show-

 

 
20.2.1.
at the time of its acquisition was in, or at a later date has come into, the
public domain, other than following a breach by the Licensee of this Clause 20,

 

 
20.2.2.
it knew prior to first disclosure to it by the Licensor; or

 
16

--------------------------------------------------------------------------------


 

 
20.2.3.
it received independently from a third party with the full right to disclose.

 

 
20.3.
If the Licensor or any of its subsidiaries, associates, employees, agents or
advisers receive confidential, secret or any proprietary information of the
Licensee under this Agreement the Licensor shall keep the same confidential and
not at any time after such receipt disclose, divulge or communicate the same to
any person other than (i) its officers or employees where necessary for
performance of its obligations and in pursuance of its rights under this
Licence.

 

 
20.4.
The obligations of confidentiality set out in sub-clause 20.3 will not extend to
information acquired by the Licensor which it can show-

 

 
20.4.1.
at the time of its acquisition was in, or at a later date has come into, the
public domain, other than following a breach by the Licensor of this Clause 20,

 

 
20.4.2.
it knew prior to first disclosure to it by the Licensee; or

 

 
20.4.3.
it received independently from a third party with the full right to disclose.

 
21.
ASSIGNMENT 

 

 
21.1.
This Agreement is personal to the Licensee. Except as expressly provided by the
following sub-clauses of this clause 21 or by clause 22 the Licensee must not
assign or transfer all or any part of its rights or obligations under this
Agreement nor grant any sub-licence of the rights hereby granted.

 

 
21.2.
The Licensee shall have the right to sell the Business with the prior written
consent of the Licensor and subject to the conditions listed in sub-clause 21.3.

 

 
21.3.
The conditions required to obtain the written consent of the Licensor to the
sale of the Business by the Licensee shall be that:-

 

 
21.3.1.
any proposed purchaser shall submit his offer in writing and shall be bona fide
and at arms’ length and shall meet the Licensor's standards with respect to
business experience, financial status, character and ability;

 

 
21.3.2.
the Licensee must at the time of its application for consent not be in breach of
any of its obligations to the Licensor under the terms of this Agreement;

 

 
21.3.3.
the Licensor shall be satisfied that the proposed purchaser has adequate
financial resources to perform the obligations of licensee under this Agreement
and to enable it to trade profitably. The Licensor in so satisfying itself shall
not be taken to be making any representations or giving any warranties to such
prospective purchaser;

 

 
21.3.4.
payment is made by the Licensee of all costs and all obligations by or of the
Licensee to the Licensor are discharged without any right of deduction or
set-off; and

 

 
21.3.5.
the prospective purchaser offers to enter into a licence agreement with the
Licensor on the same terms as this agreement for the unexpired period of the
Term.

 
17

--------------------------------------------------------------------------------


 

 
21.4.
The Licensee shall as soon as possible inform the Licensor of its desire to sell
the Business and submit to the Licensor a copy of each written offer received
from any proposed purchaser to purchase the Business from the Licensee together
with:-

 

 
21.4.1.
a financial statement of affairs and the business history of the proposed
purchaser; and

 

 
21.4.2.
details of any other terms which may have been agreed between the Licensee and
the proposed purchaser.

 

 
21.5.
Upon receipt of the information referred to in clause 21.4 the Licensor shall,
in addition to its other rights under this Agreement, have an option to purchase
the Business for the same amount and upon the same terms as the proposed
purchaser has offered (even if the Licensee subsequently receives a higher bid
for the Business). The Licensor shall have a period of [-----]25 after receipt
of such information to exercise its option to purchase by notice in writing to
the Licensee. The sale and purchase shall be completed within [-----]26 
following the service of the Licensor's notice exercising the option. The
Licensee shall notify the Licensor of any variation in the terms offered by any
prospective purchaser and the said period of [-----]27 shall re-commence as from
the date of such notification of a variation in the offered terms. In this
clause the expression “the Business” shall include all assets employed in or
about the conduct of the Business including the freehold or leasehold interest
under which the Licensee occupies any premises used in the Business.

 

 
21.6.
If the Licensor shall not exercise the option conferred by clause 21.5 the
Licensee shall be entitled within the period of [-----]28 thereafter to proceed
with its application to sell the Business to a proposed purchaser upon the same
or no more favourable terms to the purchaser than those notified to the Licensor
pursuant to clause 21.4.

 

 
21.7.
Upon either (i) the Licensor exercising the option conferred by clause 21.5 or
(ii) upon the satisfaction of the conditions referred to in clause 21.3 the
Licensor and the Licensee shall each be deemed to have released the other from
the terms of this Agreement save for those provisions which by their nature or
effect survive termination. In addition the Licensee shall be deemed to have
released and discharged the Licensor from and against all claims and demands
whether or not contingent which the Licensee may have against the Licensor
arising from this Agreement or otherwise in any way out of the relationship
between the Licensor and the Licensee.

 

 
21.8.
For the purpose of this clause any change in the beneficial ownership of the
issued share capital or of the de facto control of the Licensee shall be deemed
to be an assignment.

--------------------------------------------------------------------------------

25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.25.
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.26.
27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.27.
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.28.
 
18

--------------------------------------------------------------------------------


 

 
21.9.
Notwithstanding the previous provisions of this clause the Licensee shall be
permitted to assign the benefit, but subject to the burden, of this Agreement to
another limited company of comparable financial standing to the Licensee which
is owned (in its entirety) by either the Guarantor or the Licensee without the
prior written approval of the Licensor subject only to the assignee company
entering into a deed of adherence with the Licensor agreeing to be bound by the
agreements on the part of the Licensee contained in this Agreement and agreeing
to re-assign this Agreement to the Licensee in the event of the company ceasing
to be wholly owned by the Licensee or the Guarantor. The deed of adherence shall
be prepared by the solicitors of the Licensor at the cost of the Licensee and on
the completion of such deed of adherence the Licensor shall release the Licensee
named in this Agreement from any liability for any future breach of the terms of
this Agreement.

 
22.
SUB-LICENSING

 

 
22.1.
The Licensee may, with the prior written consent of the Licensor, sub-license
some or all of the rights granted by this Agreement subject to the following
further conditions:-

 

 
22.1.1.
the Licensor shall have submitted the proposed sub licence agreement to the
Licensor for the Licensor’s approval and (without limitation to the generality
of the foregoing) the Licensee shall include in any sub licence agreement it may
enter into pursuant to the obtaining of such consent:-

 

 
22.1.1.1.
Covenants by the sub licensee to observe and perform the terms and conditions on
the part of the Licensee contained in this Agreement so far as the same in the
opinion of the Licensor are applicable to and capable of observance and
performance by such sub licensee;

 

 
22.1.1.2.
Covenants by the sub-licensee not to assign the sub-licence agreement nor to
grant any sub-licence of any of the rights granted by the sub-licence agreement
without, in each case, the prior consent in writing of the Licensor;

 

 
22.1.1.3.
Provision for determination as contained in clauses 25.1 and 25.2 and for ipso
facto determination in the event of and contemporaneously with the determination
of this Agreement and the licence granted under this Agreement;

 

22.1.1.4.
Provision for determination in the event of the acquisition of [-----]29 or more
of any of the share voting rights in the sub licensee or in any holding company
of the sub licensee being (in either case) a private limited company (but not a
public limited company) by any person firm corporation or group of persons firms
or corporations acting in concert directly or indirectly.

 

 
22.1.2.
The Licensee shall strictly enforce the performance by any sub licensee of the
Licensee of the terms of the relevant sub-licence agreement.

 

 
22.1.3.
If any sub licensee of the Licensee commits any breach of the relevant sub
licence agreement the Licensee shall commence to remedy or procure its remedy
within [-----]30 of the Licensee having received written notice from the
Licensor requiring it to do so and if the Licensee shall have failed to complete
the remedying of such breach within [-----]31 of the receipt of such notice then
the Licensee shall, if required by the Licensor, terminate the relevant sub
licence agreement.

--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.29.
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.30.
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.31.
 
19

--------------------------------------------------------------------------------


 
23.
INSURANCE

 

 
23.1.
The Licensee shall at its expense carry product liability and comprehensive
general liability insurance covering the Licensed Products of not less than five
million pounds. Such insurance policy shall remain in effect throughout the Term
and for a period of six years after termination. The Licensee shall instruct its
insurers in writing (with a copy to the Licensor) to notify the Licensor
directly in the event that the insurance shall lapse or cease. The Licensee
shall notify the Licensor of all claims made to it and notified to its insurers
relating to the Licensed Products.

 

 
23.2.
Promptly on request from the Licensor the Licensee shall provide a certificate
confirming the existence of insurance in accordance with this Clause 23.

 
24.
GUARANTEE PROVISIONS

 

 
24.1.
In consideration of the Licensor entering into this Agreement with the Licensee
at the request of the Guarantor, the Guarantor hereby unconditionally and
irrevocably guarantees to the Licensor the full, prompt and complete payment by
the Licensee of all sums due to the Licensor pursuant to this Agreement and the
due and punctual performance by the Licensee of all its obligations under this
Agreement.

 

 
24.2.
The guarantee contained in this clause 24 is a continuing guarantee and shall
remain in force until all the obligations of the Licensee under this Agreement
have been fully performed and all sums payable by the Licensee have been fully
paid.

 

 
24.3.
The Licensor may without any consent from the Guarantor and without affecting
the Guarantor's liability under this Agreement grant time or indulgence to or
compound with the Licensee or any other person and the guarantee contained in
this clause 24 shall not be discharged nor shall the Guarantor's liability under
it be affected by anything which would not have discharged or affected the
Guarantor's liability if the Guarantor had been a principal debtor or principal
obligor to the Licensor instead of a Guarantor.

 

 
24.4.
If the Guarantor is unable to procure that the Licensee duly and punctually
performs its obligations under this Agreement then it shall indemnify the
Licensor in respect of all costs, damages, charges and expenses incurred or
suffered by the Licensor as a result of any of the obligations of the Licensee
under this Agreement being or becoming void, voidable, unenforceable or
ineffective as against the Licensee for any reason, whether or not known to the
Licensor, the amount of such loss being the amount which the Licensor would
otherwise have been entitled to recover from the Licensee.

 

 
24.5.
It shall not be necessary, prior to seeking payment or indemnification from the
Guarantor under this guarantee, for the Licensor to pursue or prosecute any
claim it may have against the Licensee and after any default by the Licensee the
Licensor may at any time make claims and/or take action (whether in the Courts
or otherwise) against the Guarantor as if the Guarantor was a principal obligor
to the Licensor under this Agreement having joint and several liability with the
Licensee under this Agreement.

 
20

--------------------------------------------------------------------------------


 

25.
TERMINATION

 

 
25.1.
The Licensor may terminate this Agreement immediately by giving notice to the
Licensee if:

 

 
25.1.1.
the Licensee commits any breach of this Agreement (other than a failure to pay
any sum to the Licensor that falls due);

 

 
25.1.2.
the Licensor gives notice to the Licensee to remedy the breach (or to the extent
that the breach is not capable of remedy, to give compensation for it); and

 

 
25.1.3.
the Licensee fails to do so within [-----]32 of the notice.

 

 
25.2.
The Licensor may terminate this Agreement immediately by giving notice to the
Licensee if:

 

 
25.2.1.
the Licensee or the Guarantor or any sub licensee of the Licensee becomes
insolvent, is adjudicated bankrupt or compounds with or makes any arrangement
with or makes a general assignment for the benefit of its creditors or becomes
for any reason whatsoever legally permitted not to pay its debts as they fall
due or ceases to exist as a separate legal entity or does or suffers any act or
thing equivalent to any of the above;

 

 
25.2.2.
the Licensee or the Guarantor or any sub licensee of the Licensee fails to pay
any sum to the Licensor that falls due whether the transaction is connected with
this Agreement or not;

 

 
25.2.3.
the Licensee assigns this Agreement or the Licensee grants a sub licence of this
Agreement without, in either such case, the consent of the Licensor or purports
to do so or any sub-licensee of the Licensee assigns or grants a sub-licence
without the necessary consent of the Licensor or purports to do so;

 

 
25.2.4.
the Licensee or any sub licensee of the Licensee is deprived of or disposes of
its business or a substantial part thereof, "substantial" for the purposes of
this sub-clause meaning a part which in the last accounting year of the entity
represented [-----]33 or more of the relevant entity's turnover;

 

 
25.2.5.
the Licensee or the Guarantor or any sub licensee of the Licensee has any
restriction or limitation placed on the existing powers of its directors to
manage its business or on the powers of its shareholders to elect those
directors;

 

 
25.2.6.
the Licensee fails in any year of the Term to pay the Minimum Royalty; or

 

 
25.2.7.
the Guarantor ceases to retain (directly or indirectly) more than [-----]34 of
the share voting rights in the Licensee; or

 

 
25.2.8.
the Licensee ceases or threatens to cease to carry on its business.

 

 
25.3.
The Licensee may terminate this Agreement immediately by written notice to the
Licensor if the Licensor commits any breach of this Agreement and the Licensee
gives notice to the Licensor to remedy the breach (or to the extent that the
breach is not capable of remedy, to give compensation for it) and the Licensor
fails to do so within sixty (60) days of the notice.

--------------------------------------------------------------------------------

32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.32.
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.33.
34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.34.

21

--------------------------------------------------------------------------------


 
26.
EFFECT OF TERMINATION

 

 
26.1.
When this Agreement is terminated:

 

 
26.1.1.
all the Licensee's rights under this Agreement shall thereupon terminate or be
terminated (as the case may be) and the Licensee shall not thereafter be
concerned with the Licensed Products whether by way of manufacture, sale or
otherwise;

 

 
26.1.2.
the licence to use the Trademarks ceases immediately and the Licensee will
immediately discontinue the use of the Trademarks, signs, cards, notices and
other display or advertising matter indicative of “Paul Smith” or of any
association with the Licensor or products of the Licensor and will make or cause
to be made such changes in signs, cards, notices and other display or
advertising matter as the Licensor shall direct. If the Licensee shall within
[-----]35 of such direction fail or omit to make or cause to be made any change
then the Licensor shall have power (without incurring or imposing any liability
on the Licensor to the Licensee) without the consent of the Licensee, save the
consent hereby irrevocably given, to enter upon any premises of the Licensee and
to make or cause to be made any such change at the expense of the Licensee which
expense the Licensee hereby agrees to pay on demand. The Licensee shall also
when demanded by the Licensor deliver up to the Licensor all stationery,
literature, signs, cards, notices other display or advertising matter and any
other article bearing the name “Paul Smith” or the Trademarks which may be the
property of the Licensee. All items which may have been loaned to the Licensee
by the Licensor shall be returned to the Licensor at the Licensee's expense;

 

 
26.1.3.
the Licensee must not manufacture, sell or offer any products or services of any
type or description under or by reference to the Trademarks or any confusingly
similar mark;

 

 
26.1.4.
the Licensee must return to the Licensor at its own expense all confidential,
secret or proprietary information of the Licensor (including all copies in
whatever form of any such information) and undertakes not to use that
information for any purpose;

 

 
26.1.5.
the Licensee must co-operate with the Licensor in cancelling any registration of
this Agreement as a Licence or of the Licensee as a permitted user of the
Trademarks. If the Licensee shall fail so to do the Licensor is hereby
irrevocably appointed the agent of the Licensee with full authority to give such
notice to any Registrar of Trade Marks on behalf of the Licensee; and

 

 
26.1.6.
the Licensee shall cease the use of all material of whatever nature the
copyright and/or design right of which is vested in the Licensor or where the
continued use thereof would in any way infringe the Licensor's copyright and/or
design right.

--------------------------------------------------------------------------------

35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.35.
 
22

--------------------------------------------------------------------------------


 

 
26.2.
The Licensee must within [-----]36 of termination pay the Licensor all sums due
under this Agreement together with all accrued interest.

 

 
26.3.
Termination of this Agreement by each party pursuant to Clause 24 shall be
without prejudice to the right to seek compensation for breach of any provisions
of this Agreement.

 

 
26.4.
Except as expressly set out above, all rights and obligations of the parties
under this Agreement shall cease upon its termination or expiry.

 
27.
SUPERVENING LAWS AND FORCE MAJEURE

 

 
27.1.
The rights and obligations of the parties under this Agreement shall be subject
to all applicable laws, orders, regulations, directions, restrictions and
limitations of Governments or other bodies having jurisdiction over the parties.

 

 
27.2.
If any such law, order, regulation, direction, restriction or limitation as
aforesaid or any treaty or other international agreement or the final judicial
construction of any of them shall after the date of the execution of this
Agreement substantially alter the relationship between the parties or the
advantages derived from such relationship then the parties shall on request from
the adversely affected party modify this Agreement to restore the situation if
practicable or to compensate for such alteration. If the parties are unable to
agree on such a modification within three months after the notice of request has
been received by the party not affected then any party may refer the matter for
determination by the courts in conformity with Clause 31

 

 
27.3.
Subject to clause 27.2, if and to the extent that either party is prevented or
delayed by Force Majeure from performing any of its obligations under this
Agreement and promptly so notifies the other party, specifying the matters
constituting Force Majeure together with such evidence in verification thereof
as it can reasonably give and specifying the period for which it is estimated
that the prevention or delay will continue, then the party so affected shall be
relieved of liability to the other party for failure to perform or for delay in
performing such obligations (as the case may be), but shall nevertheless use its
best endeavours to resume full performance thereof provided that if the Force
Majeure continues for a period of six months or more following notification, the
party not affected by the Force Majeure may terminate this Agreement by giving
not less than [-----]37 prior notice to the other party, but the notice of
termination shall be of no effect if the party affected by the Force Majeure
resumes full performance of its obligations before the expiry of the notice
period.

 

 
27.4.
Nothing in clause 27.3 shall affect or relieve the Licensee’s obligation to pay
the Royalty or any other sum due to the Licensor from the Licensor under this
Agreement.

 

28.
SEVERANCE

 

 
28.1.
If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect. 

--------------------------------------------------------------------------------

36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.36.
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.134.37.
 
23

--------------------------------------------------------------------------------


 

 
28.2.
If any provision of this Agreement is so found to be invalid or unenforceable
but would be valid or enforceable if some part of the provision were deleted,
the provision in question shall apply with such modification(s) as may be
necessary to make it valid and enforceable.

 

 
28.3.
The parties agree, in the circumstances referred to in sub-clause 28.1 and if
sub-clause 28.2 does not apply, to attempt to substitute for any invalid or
unenforceable provision a valid or enforceable provision which achieves to the
greatest extent possible the same effect as would have been achieved by the
invalid or unenforceable provision. The obligations of the parties under any
invalid or unenforceable provision of this Agreement shall be suspended while an
attempt at such substitution is made.

 
29.
THIRD PARTY RIGHTS

 
A person who is not a party to this Agreement has no right to enforce any term
of this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from the Contracts (Rights of Third Parties)
Act 1999.
 
30.
MISCELLANEOUS

 

 
30.1.
This Agreement, together with any documents referred to in it, constitutes the
whole agreement between the parties relating to its subject matter and
supersedes and extinguishes any prior drafts, agreements, undertakings,
representations, warranties and arrangements of any nature, whether in writing
or oral, relating to such subject matter.

 

 
30.2.
Each of the parties acknowledges and agrees that in entering into this
Agreement, and the documents referred to in it, it does not rely on, and shall
have no remedy in respect of, any statement, representation, warranty or
understanding (whether negligently or innocently made) of any person (whether
party to this Agreement or not) other than as expressly set out in this
Agreement. Nothing in this clause shall, however, operate to limit or exclude
any liability for fraud.

 

 
30.3.
No variation of this Agreement shall be effective unless made in writing and
signed by or on behalf of each of the parties.

 

 
30.4.
In order to enable the Licensor to ascertain whether the Licensee is complying
with the obligations imposed upon it under this Agreement and in order to enable
the Licensor to enforce rights given to it by this Agreement, the Licensor may
at any time enter premises of the Licensee and of any sub licensee of the
Licensee without any other consent of the Licensee save that which the Licensee
hereby gives and which it hereby agrees not to revoke.

 

 
30.5.
No failure to exercise nor any delay in exercising by any party to this
Agreement of any right, power, privilege or remedy under this Agreement shall
impair or operate as a waiver of such right, power, privilege or remedy. A
waiver of a breach of any of the terms of this Agreement or of a default under
this Agreement does not constitute a waiver of any other breach or default and
shall not affect the other terms of this Agreement. A waiver of a breach of any
of the terms of this Agreement or of a default under this Agreement will not
prevent a party from subsequently requiring compliance with the waived
obligation. The rights and remedies provided by this Agreement are cumulative
and (subject as otherwise provided in this Agreement) are not exclusive of any
rights or remedies provided by law.

 
24

--------------------------------------------------------------------------------


 

 
30.6.
Any notice required to be given under this Agreement or in connection with the
matters contemplated by it shall, except where otherwise specifically provided,
be in writing personally delivered, in which case it shall be deemed to have
been given upon delivery at the relevant address, or sent by first class
pre-paid post, in which case it shall be deemed to have been given seven
Business Days after the date of posting, or sent by facsimile, in which case it
shall be deemed to have been given when despatched, subject to confirmation of
uninterrupted transmission by a transmission report.

 

 
30.7.
Without prejudice to any other rights or remedies that the Licensor may have,
the Licensee acknowledges and agrees that damages alone would not be an adequate
remedy for any breach by the Licensee of the provisions of this Agreement and
that accordingly the Licensor shall be entitled, without proof of special
damages, to the remedies of injunction, specific performance or other equitable
relief for any threatened or actual breach of the provisions of this Agreement.

 

 
30.8.
Any time, date or period mentioned in this Agreement may be extended by written
agreement between the parties but otherwise and except as expressly provided, as
regards any time, date or period originally fixed or any time, date or period so
extended as aforesaid, time shall be of the essence for the performance of each
of the Licensee's (but not the Licensor's) obligations under this Agreement.

 

 
30.9.
Nothing in this Agreement shall constitute, or be deemed to constitute, a
partnership between the parties nor, except as expressly provided, shall it
constitute, or be deemed to constitute, any party the agent of any other party
for any purpose. 

 

 
30.10.
This Agreement is drawn up in the English language. If this Agreement is
translated into another language, the English language text shall in any event
prevail.

 

 
30.11.
None of the parties shall make any announcement relating to this Agreement or
its subject matter without the prior written approval of the other party except
as required by law or by any legal or regulatory authority.

 

 
30.12.
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

 
30.13.
Each party shall pay its own costs relating to the negotiation, preparation,
execution and implementation by it of this Agreement and of each document
referred to in it.

 
31.
LAW AND JURISDICTION

 
This Agreement shall be governed by, and construed in accordance with, English
Law and each of the parties irrevocably submits to the non-exclusive
jurisdiction of the English courts and waives any objection to proceedings in
such courts on the grounds of venue or on the grounds that the proceedings have
been brought in an inconvenient forum.

25

--------------------------------------------------------------------------------


 
EXHIBIT A
 
The Countries where the Trademarks are currently registered in respect of
fragrances
 
Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
                         
AUSTRALIA
 
Paul Smith
 
754526
 
3,9,14,18,25
 
10.02.98
 
10.02.2008
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                       
- renewed awaiting certificates for new dates
                         
AUSTRIA
 
Paul Smith
 
139974
 
3,9,14,18,25
 
22.01.92
 
22.01.2012
 
Toiletries, Eyewear, Watches, Luggage & Clothing 
                         
BENELUX
 
Paul Smith
 
500607
 
3,9,14,18,25
 
13.09.91
 
13.09.2011
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                         
CROATIA
 
Paul Smith
 
Z971591
 
3,9,14,18,25
 
26.06.98
 
16.10.2007
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                       
- renewed awaiting certificates
                         
CYPRUS (Greek)
 
Paul Smith
     
3,9,14,18,25
     
Application
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                         
CYPRUS (Turkish)
 
Paul Smith
 
5567
 
3,9,14,18,25
 
20.04.01
 
20.04.2008
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                       
- Being renewed with CPA
                         
FRANCE
 
Paul Smith
 
1563240
 
3,9,14,18
 
29.08.89
 
27.08.2009
 
Toiletries, Eyewear, Watches & Luggage
                         
GERMANY
 
Paul Smith
 
1185322
 
3,25
 
21.08.89
 
21.08.2009
 
Toiletries, Clothing & footwear
                         
GREECE
 
Paul Smith
 
95676
 
3,14,25
 
19.09.89
 
19.09.2009
 
Toiletries, Watches, Clothing & footwear

 
26

--------------------------------------------------------------------------------


 
Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
INDONESIA
 
Paul Smith
 
IDM000037333
 
3
 
30.10.93
 
30.10.2013
 
Toiletries
                         
(Additionally, PAUL SMITH recorded as "Well-Known Trade Mark" in Indonesia by
application filed 19.4.95)
                             
ITALY
 
Paul Smith
 
912251
 
3,9,14,18,25
 
12.01.90
 
12.01.10
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                         
JAPAN
 
Paul Smith logo
 
2134355
 
4
 
28.04.89
 
28.04.2009
 
Soaps, perfumery etc.
                         
KUWAIT
 
Paul Smith
 
45630
 
3
 
07.01.01
 
06.01.11
 
Toiletries etc.
                         
MACAU
 
Paul Smith
 
14-979-M
 
3,9,14,18,25
 
04.03.96
 
04.03.2014
 
Toiletries, Eyewear, Watches, Luggage & Clothing
                       
- renewed ex 04.03.2013
                         
MEXICO
 
Paul Smith (Logo)
 
674913
 
3
 
20.10.00
 
25.07.2010
 
Toiletries, fragrances etc.
                         
 
 
Paul Smith (Block)
 
698422
 
3
 
18.05.01
 
22.09.2010
 
Toiletries
                         
NORTH KOREA
 
Paul Smith
 
8599
 
3,9,14,16,18,
 
29.07.95
 
29.07.2005
 
Toiletries, Eyewear, Watches, Stationery, Luggage,
           
25,34
         
Clothing & footwear, Lighters etc.
                         
PHILIPPINES
 
Paul Smith
 
99977
 
3
 
14.12.03
 
14.12.2023
 
Fragrances & Toiletries
                         
PORTUGAL
 
Paul Smith
 
253966
 
3
 
29.10.93
 
29.10.2013
 
Fragrances & Toiletries.
                         
RUSSIAN
 
Paul Smith
 
176715
 
3,9,14,18,25
 
25.06.99
 
20.10.2007
 
Toiletries, Eyewear, Watches, Luggage, Clothing -
FEDERATION
                     
ON Community TM 755406
   
PS Paul Smith
 
172713
 
3,9,14,18,25
 
24.02.99
 
20.10.2007
 
Toiletries, Eyewear, Watches, Luggage, Clothing
                       
- ON Community TM 755406


27

--------------------------------------------------------------------------------




Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
SAUDI ARABIA
 
Paul Smith
 
624/83
 
3
 
23.04.02
 
19.10.2010
 
Toiletries, Perfumery etc
                         
SOUTH AFRICA
 
Paul Smith
 
99/01629
 
3
 
02.02.99
 
02.02.2009
 
Toiletries, perfumery, dentifrices etc -
                       
ON Community TM 755406
                         
SOUTH KOREA
 
Paul Smith
 
238633
 
12
 
22.05.92
 
21.02.2012
 
Perfumery, hair products etc
       
238634
 
03 (21)
 
22.05.92
 
21.05.2012
 
Toiletries, dentifrices etc
                         
 
 
Paul Smith logo
 
337917
 
12
 
23.04.96
 
23.04.2006
 
Perfumery, hair products etc
 
     
337918
 
3,21
 
23.04.96
 
23.04.2016
 
Cosmetics soaps, soap boxes, toothbrushes,
 
 
Korean letters
                                                 
Paul Smith in
 
498007
 
3,9,14,18,25
 
20.07.2001
 
20.07.2011
 
Toiletries, Eyewear, Jewellery, Luggage and Clothing
   
Korean characters
                                                 
PS Paul Smith in
 
498008
 
3,14,18,25
 
20.07.2001
 
20.07.2011
 
Toiletries, Jewellery, Luggage and Clothing
   
Korean characters
 
 
 
 
 
 
 
 
 
 
                         
SPAIN
 
Paul Smith
 
1512729
 
3
 
20.07.89
 
20.07.2009
 
Toiletries
   
Paul Smith logo
 
1326880
 
3
 
05.08.91
 
05.08.2011
 
Toiletries
                         
SWITZERLAND
 
Paul Smith
 
392654
 
3,9,14,18,25
 
09.09.91
 
09.09.2011
 
Toiletries, Eyewear, Watches, Luggage, Clothing etc
                         
TAIWAN
 
Paul Smith
 
991817
 
3
 
01.04.2002
 
31.03.2012
 
Toiletries, fragrances etc
                             
PS Paul Smith
 
882702
 
25
 
01.02.00
 
01.08.2010
 
Clothing & Footwear etc


28

--------------------------------------------------------------------------------




Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
THAILAND
 
Paul Smith logo
 
Kor22428
 
3
 
08.12.93
 
06.12.2013
 
Fragrances
   
Paul Smith logo
 
Kor28939
 
9
 
08.12.93
 
06.12.2013
 
Spectacles etc.
                         
TURKEY
 
Paul Smith
 
210373
 
3,9,14,18,25
 
05.05.99
 
05.05.2009
 
Toiletries, Spectacles, Watches, Bags, Clothing & Footwear -
                       
On International TM 708450
                         
U.A.E
 
Paul Smith
 
46682
 
3
 
10.01.01
 
10.01.11
 
Toiletries, fragrances etc.
 
                       
UNITED KINGDOM
 
Paul Smith
 
2051161
 
3,8,9,14,16,
 
12.01.96
 
12.01.2016
 
Toiletries, Penknives, Eyewear, Watches, Stationery,
                         
U.S.A
 
Paul Smith
 
1511432
 
3
 
08.11.88
 
08.11.2008
 
Toiletries
                         
COMMUNITY (EEC)
 
Paul Smith
 
45393
 
3,8,9,14,16,
 
04.09.2001
 
1.04.2016
 
Widest possible classification of goods
           
18,21,24,25,
                       
34
           
Austria
                       
Belgium
                       
Denmark
                       
Finland
                       
France
                       
Germany
                       
Greece
                       
Ireland
                       
Italy
                       
Luxembourg
                       
Netherlands
                       
Portugal
                       
Spain
                       
Sweden
                       
U.K.
                       


29

--------------------------------------------------------------------------------




Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
   
Paul Smith Swirl
 
3759909
 
3,9,14,16,18,25,27
 
01.09.05
 
24.03.2014
 
Fragrances, watches, jewellery, stationery, leathergoods
                       
clothing, footwear, rugs
                             
Paul X Paul Smith
 
6186878
 
3,14,16,18,21,24,
 
10.09.07
     
Perfumery,precious metals, packaging,leather goods,household
           
and 25
         
goods, textiles, clothing and footwear
                             
Paul X
 
6186506
 
3,14,16,18,21,24
         
Perfumery,precious metals, packaging,leather goods,household
           
and 25
 
10.09.07
     
goods, textiles, clothing and footwear
 
 
 
 
 
 
 
 
 
 
 
 
 
                         
INTERNATIONAL
 
Paul Smith
 
755406
 
3,9,14,16,18
 
20.03.2001
 
20.03.2011
 
Fragrances, Sunglasses/Eyewear, Watches, Stationery, Leather
New Madrid
         
& 25
         
Goods/Lugage, Clothing & Footwear
Protocol
                       
China
                       
Czech Republic
                       
Hungary
                       
Iceland
                       
Monaco
                       
Norway
                       
Poland
                       
Romania
                       
Russian Federation
                   
Turkey
                       
Yugoslavia
                                                 
Japan
         
3,9,14,16 & 18
         
Fragrances, Sunglasses/Eyewear, Watches, Stationery, Leather
                       
Goods/Lugage
Morocco
         
3,9,14,16 & 18
         
Fragrances, Sunglasses/Eyewear, Watches, Stationery, Leather
                       
Goods/Lugage


30

--------------------------------------------------------------------------------




Country
 
Mark(s)
 
Number
 
Class(es)
 
Filing/Reg
Date
 
Status/Renew
 
Comments
                         
Singapore
         
3,9,14,16 & 18
         
Fragrances, Sunglasses/Eyewear, Watches, Stationery, Leather
                       
Goods/Lugage
Philippines
     
99977
 
3
     
Application
 
Fragrances

 
31

--------------------------------------------------------------------------------


 
EXHIBIT B
 
List of currently approved distributors as at June 2008
 
COUNTRY
 
COMPANY
AFRICA
 
SARESCO
AFRIQUE NOIRE
 
WHITE SHARK INTERNATIONAL
ARGENTINA
 
GRETA SA
ARMENIA
 
NUSHIKIAN
AUSTRALIA
 
COSMAX
BAHREIN
 
YOUSUF WAHAB AL HAWAJ
BANGLADESH
 
STARASIA
BELGIUM
 
ELHA COSMETIC
BELORUSSIA
 
UE BESTPERFUME
BOLIVIA
 
FRAGANCE
Bosnie + Croatia + Rumania + Slovenia + Serbia
 
EVERET
BRAZIL
 
VIZCAYA
BULGARIE
 
NOVEA LTD
CAMBODGE
 
STARASIA
CHILE
 
GRETA CHILE
COLOMBIA
 
LA RIVIERA - GRUPO VISA
CZECH REPUBLIK
 
MAST GROUP
DENMARK
 
TRADEMADE
DFS
 
MASTERS & ASSOCIATES
DFS+ Dom Tom
 
ESSENCE CORP
ECUADOR
 
LAS FRAGRANCIAS
EGYPT
 
MAC
EMIRATS ARABES UNIS
 
ALLIED
ESTONIA
 
PARISI VESI
FIDJI
 
MOTIBHAI
FINLAND
 
KARL LARK
GEORGIA
 
COSMOLUX
GERMANY + AUSTRIA
 
IP DEUTSCHLAND
GREECE
 
AROMCA
HK + CHINA
 
ETERNAL OPTICAL
HOLLAND
 
ELHA COSMETIC
ICELAND
 
FORVAL
INDIA
 
BACCAROSE
INDONESIA
 
LUXASIA INDONESIA
IRAN
 
FARKISH
IRELAND
 
KENNETH GREEN
ISRAEL
 
SHESTOWITTZ
ITALY
 
INTER PARFUMS ITALIA
JAPAN
 
BLUEBELL BEAUTE KK
JORDANIA
 
IBRAHIM TRADING
KOREA
 
KOICC
KOWEIT
 
H&C
LEBANON
 
SARRAF
MALAYSIA
 
LUXASIA
MALTA
 
CHEMIMART
MALTA
 
CHEMIMART
MONGOLIA
 
BISHRELT
NEW ZEALAND
 
GLOBAL PRESTIGE BRANDS


32

--------------------------------------------------------------------------------




EXHIBIT B
List of currently approved distributors as at June 2008 continued
         
NORWAY
 
SOLIS
OMAN
 
CAPITAL STORE
PAKISTAN
 
BPI
PANAMA
 
GRUPO WISA
PERU
 
GRETA PERU
PHILIPPINES
 
LUXASIA
POLYNESIA
 
PAT & VAL
PORTUGAL
 
LUSO HELVETICA
QUATAR
 
GULF BEAUTY
RUSSIA
 
IFD - COFIDEC
SAUDI ARABIA
 
NATIONAL MARKETING CO
SINGAPORE
 
INTER PARFUMS SING
SINGAPORE
 
LUXASIA
SOUTH AFRICA
 
LOOM DE NIMES
SPAIN
 
HEVIGE
SWEDEN
 
ALF SORENSEN
TAIWAN
 
LUXASIA TAIWAN
THAILAND
 
NOBLE COSPER
TURKEY
 
TE HA GUZELIK
UK
 
KENNETH GREEN
UKRAINE
 
BROCARD
URUGUAY
 
GRETA SA
VIETNAM
 
PHUONG PHAT
YEMEN
 
MAM


33

--------------------------------------------------------------------------------


 
EXECUTED as a Deed by
)
PAUL SMITH LIMITED
)
in accordance with the law of its incorporation
)
acting by:-
)
     
Director /s/ [unintelligible]
     
Secretary /s/ [unintelligible]



EXECUTED as a Deed by
)
INTER PARFUMS S.A.
)
in accordance with the law of its incorporation
)
acting by:-
) /s/ Philippe Benacin
     
Name Philippe Bencin
     
Title CEO and President
   
EXECUTED as a Deed by
)
INTER PARFUMS INC
)
in accordance with the law of its incorporation
)
acting by:-
) /s/ Philippe Benacin
     
Name Philippe Bencin
     
Title President


34

--------------------------------------------------------------------------------



To:-
Paul Smith Limited


Dear Sirs


In consideration of the sum of £1 now paid by you to us we hereby assign to Paul
Smith Limited all the copyright and all other rights (including goodwill) for
all purposes throughout the world in the works which I/ We have carried out for
Inter Parfums S.A. (“the Licensee”) in connection with their licence for
fragrances (“the Licence”) and which I/We will carry out for the Licensee in the
future in connection with the Licence, and I/We agree that I/We will execute any
further documentation which may be required to effect fully this assignment or
to enable Paul Smith Limited to apply for any registrations or extensions in
connection with the works as Paul Smith Limited thinks fit. I/We also hereby
transfer any and all intellectual property rights in connection with the works
(including those of the exploitation, printing and distribution) to Paul Smith
Limited. This assignment shall be for the full term (including any extension of
these rights).


I/We agree that Paul Smith Limited shall be entitled to use and exploit in any
way with my/our works and in whatever manner Paul Smith Limited thinks fit, and
shall be entitled to make any changes, additions or alterations that it may deem
necessary. I/We hereby irrevocably waive in Paul Smith Limited’s favour all
Moral Rights (as set out in the Copyright, Designs and Patents Act 1988 or any
similar laws existing in any part of the world) in the works.


I/We agree that English law governs this agreement and that this agreement will
apply to any further works which I/ We undertake for the Licensee in connection
with the Licence in the future.


Yours faithfully,


Signed
     
Date
    
Name
    
Address
       # 294410 v1    



35

--------------------------------------------------------------------------------


 